DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8, 9, 10, and 11 recite the limitation “shower nozzle.” The limitation is indefinite, because it does not adequately define the term; it is not clear how the term “shower” is meant to distinguish a nozzle from other type of nozzles. Moreover, it is not clear what the scope of the term “shower” is, where “shower” is typically used in the context of a cleaning or washing process. Examiner considers the limitation to include a nozzle which has a plurality of discharge openings capable of discharging a slurry.
Claim 1 recites the limitation “a)” in lines 10 and 15. The limitation is indefinite, because it is not clear what it indicates. A letter followed by a parentheses usually indicates one of a number of alternatives. In the present claim, it is not clear whether it is meant to list an alternative of “between the discharge openings” or for another purpose. In line 12, Claim 1 recites a ratio of a/b without an 
Claim 1 recites the limitation “b)” in line 10. The limitation is indefinite, because it is not clear what it indicates. A letter followed by a parentheses usually indicates one of a number of alternatives. In the present claim, it is not clear whether it is meant to list an alternative of “of the liquid drops” or for another purpose. In line 12, Claim 1 recites a ratio of a/b without an explanation of what the variables a and b stand for. Possibly “b)” is meant to be the variable “b.” However if “b)” were meant to be a variable, one would expect a ratio of a)/b), not a/b. However, “a)/b)” with parentheses is not a standard way of writing relationships between variables. For the purpose of examination, Examiner considers the limitation to include the interpretation “b” as the variable diameter of liquid drops.
Claim 1 recites the limitation "the liquid drops" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “liquid drops.”
Claim 1 recites the limitation “c)” in line 13. The limitation is indefinite, because it is not clear what it indicates. A letter followed by a parentheses usually indicates one of a number of alternatives. In the present claim, it is not clear whether it is meant to list an alternative of “of the slurry face” or for another purpose. For the purpose of examination, Examiner considers the limitation to include the interpretation “c.”
Claim 1 recites the limitation “starting supply of the slurry, have the following relationship.” The punctuation makes it unclear what the subject of the verb “have” is. Examiner considers the limitation to include the interpretation “starting supply of the slurry have the following relationship.”

Claim 1 recites the limitation "the slurry face" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a slurry face.”
Claims 2-3, 6, and 9 recite the limitation “a).” The limitation is indefinite, because it is not clear what it indicates. A letter followed by a parentheses usually indicates one of a number of alternatives. In the present claim, it is not clear whether it is meant to list an alternative or a variable. Examiner considers the limitation to include the interpretation “a” as the variable for spacing between discharge openings.
Claims 2-3 recite the limitation “b).” The limitation is indefinite, because it is not clear what it indicates. A letter followed by a parentheses usually indicates one of a number of alternatives. In the present claim, it is not clear whether it is meant to list an alternative or a variable. Examiner considers the limitation to include the interpretation “b” as the variable for diameter of liquid drops.
Claims 4-5 recite the limitation "the discharge opening."  There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 recites “discharge openings” and it is not clear from Claim 4 or 5 which of the discharge openings should be considered “the” discharge opening. Examiner considers the limitation to include the interpretation “a discharge opening.”
Claim 8 recites the limitation "the upper portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the average value of the spacing a).” The limitation is indefinite, because 1) it is not clear (assuming that “a)” is a variable) whether there is an attempt to redefine 
Claim 9 recites the limitation “the central portion.” The limitation is indefinite 1) because there is insufficient antecedent basis for this limitation in the claim and 2) because the boundaries of the term “central portion” are not adequately defined. Examiner considers any spacing that is not on an edge or a side to be in a central portion.
Claim 9 recites the limitation “the central portion.” The limitation is indefinite 1) because there is insufficient antecedent basis for this limitation in the claim and 2) because the boundaries of the term “central portion” are not adequately defined. Examiner considers any spacing that is not on an edge or a side to be in a central portion.
Claim 10 recites the limitation “the average value of the hole diameter.” The limitation is indefinite, because 1) both the term “the average value” and the term “the hole diameter” lack antecedent basis, 2) it is not clear what is meant by “average value of the hole diameter,” where multiple values have not been sufficiently defined in order to take an average (“hole diameter” is in the singular). Examiner considers the limitation to include averaging a number of values of spacing.
Claim 10 recites the limitation “the central portion.” The limitation is indefinite 1) because there is insufficient antecedent basis for this limitation in the claim and 2) because the boundaries of the term “central portion” are not adequately defined. Examiner considers any spacing that is not on an edge or a side to be in a central portion.
Claim 10 recites the limitation “the outer peripheral portion.” The limitation is indefinite 1) because there is insufficient antecedent basis for this limitation in the claim and 2) because the boundaries of the term “the outer peripheral portion” are not adequately defined. Examiner considers 
Claim 11 recites the limitation "the entire surface of the upper portion of the honeycomb substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim, and it is not clear what the boundaries of “the upper portion” are. Examiner considers the limitation to include the interpretation “the entire surface of an upper portion of the honeycomb, where “upper portion” can be anything above a lowest portion.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Nakano et al. (US 2016/0067720) is considered to represent the closest prior art.
Regarding Claim 1, Nakano (US’720) teaches a manufacturing method for an exhaust gas purification device, the method comprising: providing a slurry for catalyst layer formation from a shower nozzle 130 onto an upper portion of a honeycomb substrate SB (Figs. 1-4; [0044-0046, 0060]) ; coating the honeycomb substrate with the slurry [0043]; and firing the slurry coated honeycomb substrate [0092]. US’720 fails to teach the recited viscosity. US’720 evidences that viscosity is a result-effective variable, known in the prior art to affect the amount of fluid that moves away from an end face and the position of the edge of a fluid layer near an end face [0087]; it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the viscosity to within the recited range through routine optimization. Additionally, the shower nozzle has a plurality of discharge openings for discharging the slurry (Fig. 2).  US’720 fails to teach a relationship 0.85 < a/b  between spacing a between the discharge openings and diameter b of liquid drops formed when starting supply of the slurry, wherein an equivalent diameter c of the slurry face when supply of the slurry is started and the 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712